Citation Nr: 0609412	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-19 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The appellant has brought this claim as the surviving spouse 
of the veteran, who died in September 2001.  The veteran had 
recognized guerrilla service from December 1942 to October 
1945, service in the Regular Philippine Army from October 
1945 to February 1946, and active service in the Army of the 
United States (New Philippine Scouts) from April 1946 to 
February 1949.

This appeal comes from a December 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
appellant's claim for dependency and indemnity compensation 
(DIC), death pension, and accrued benefits.  The record 
reflects that the appellant wished to pursue only a cause-of-
death claim, having withdrawn the claim for accrued benefits 
in May 2004 and never having pursued on appeal a claim for 
death pension.

The record reflects that there was initially a question as to 
the appellant's status as the veteran's surviving spouse.  In 
a 2003 administrative decision, the RO determined that the 
appellant's marriage to the veteran was deemed valid for VA 
purposes.  In the absence of any subsequent evidence to the 
contrary, or any party contesting that finding, the Board 
shall accept the RO's determination as to that matter, and 
will not further address the matter in this decision.  


FINDINGS OF FACT

1.  The veteran died in September 2001, at the age of 77.  
According to the death certificate, the immediate cause of 
death was respiratory arrest due to cerebral hemorrhage.

2.  The first objective medical evidence of a diagnosis of 
cardiovascular abnormality, arteriosclerotic heart disease 
(congestive heart block - resolved) was in 1980; during the 
1990's and until his death in 2001, the veteran suffered from 
conditions including hypertension, coronary insufficiency, 
arteriosclerotic heart disease, and aortic sclerosis.  He was 
not a prisoner of war.

3.  The competent and objective medical evidence 
preponderates against a finding that a cardio-pulmonary 
disorder, including cerebrovascular accident (CVA), was 
manifested during the veteran's period of active military 
service or within one year after his separation from service.

4.  At the time of his death, the veteran had no service-
connected disability, and no medical evidence has been 
submitted or identified which would demonstrate that the 
veteran's death was related to service.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, nor may the cause of his death be presumed to be 
service connected.  38 U.S.C.A. §§ 1101, 1102, 1110, 1112, 
1113, 1310, 1137, 5100-5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303(a)(c), 3.307, 3.309, 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant both before and after the adjudication of 
her claim.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied, because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In October 2001 and September 2003 letters implementing VA's 
duty to notify and to assist, the RO informed the appellant 
of the steps that had been undertaken with respect to 
evidentiary development of her claim, and what her own 
responsibilities were in accord with the duty to assist.  
This letter also provided full notice as to the VCAA's 
provisions.  In addition, the appellant was advised by a 
December 2003 decision, and a March 2004 Statement of the 
Case, of the pertinent law and what the evidence must show in 
order to substantiate the claim.  All such notices provided 
by VA must be read in the context of prior, relatively 
contemporaneous communications from the agency of original 
jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Private and 
VA medical records are on file as well as the veteran's 
terminal medical records.  Likewise, it appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
file, and that she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  

In summary, the RO has taken all necessary steps to both 
notify the appellant of the evidence needed to substantiate 
the claim and assist her in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO for further VCAA development would result only 
in additional delay, with no benefit to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See 
also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

In addition, to whatever extent the recent decision of the 
Court in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (March 3, 2006), requires more extensive notice in 
claims for compensation, i.e., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision, since the decision herein denies 
entitlement to DIC.  Any questions as to an effective date to 
be assigned are therefore moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran died in September 2001, at the age of 77.  
According to the death certificate, the immediate cause of 
death was respiratory arrest due to cerebral hemorrhage.  At 
the time of death, he had no service-connected disabilities.

An affidavit for Philippine personnel dated November 1945 
indicates that the veteran was treated for malaria in June 
and July 1945.  The service medical records reveal that he 
was treated for a "chestache" with cough and right chest 
pain in March (apparently 1948).  An examination revealed 
that the lungs were clear.  In November 1948, he was treated 
for pain in the chest, at which time the physical examination 
was also negative.  During the veteran's February 1949 
examination prior to separation from service, his chest, 
heart, and lungs showed no sign of abnormality.  

February 1972 outpatient treatment records from the Veterans 
Memorial Medical Center (VMMC) in Quezon City indicate that 
the veteran complained of multiple joint pain, assessed as 
osteoarthritis of multiple joints.  Chest X-ray films taken 
in December 1974 revealed essentially negative 
cardiopulmonary findings.  An entry dated in April 1980 
documents a diagnosis of arteriosclerotic heart disease 
(congestive heart block - resolved) and gouty arthritis.  

A medical certification from Dr. J. N. S., Sr., M.D., 
indicates that the veteran was treated for hypertension and 
coronary insufficiency in February 1991.

In March 1992, a December 1991 medical statement from Dr. A. 
A. S., M.D., was offered.  The doctor indicated that the 
veteran was treated at his clinic between 1949 and 1954 for 
heart disease and arthritis of the upper and lower 
extremities.  The physician's impression was that the 
veteran's disease was largely attributed during his service.

In May 1992, the VA requested that the veteran and/or his 
private physician submit clinical records and laboratory 
results pursuant to his treatment for heart disease and 
arthritis.  The veteran responded and submitted a note which 
was received by VA in May 1992, signed by Dr. A. A. S., 
indicating that the veteran had been reporting to his clinic 
every two weeks for check up from March 1951 to December 
1954.  Laboratory results from February 1949 were reportedly 
destroyed by termites.  Also included was a list of 
prescriptions for Prednisone and Isordil from February 1949 
to March 1951.

In a December 1995 letter, Dr. R. R. L., M.D., M.H.A., 
certified that the veteran claimed to have been treated at 
the Cauayan Hospital and the Corazon Locsin Montelibane 
Memorial Regional Hospital.  The doctor further noted that 
medical reports and clinical charts during the period from 
May to July 1945 were disposed of as hospital policy.

A December 1995 Field Examination Report indicates that Dr. 
A. A. S. was deceased, and clinical records were no longer 
available for verification.  Witnesses interviewed reported 
that Dr. A. A. S. died in June 1991 during the eruption of 
Mt. Pinatubo, that the clinic was sold a long time prior to 
the doctor's death, and that the doctor had been senile and 
not practicing his profession prior to his death.  It was 
also noted that records of treatment made by Dr. A. A. S. 
were no longer available.

In response to requests for information, the veteran asserted 
in May 1996 that he had arthritis and heart disease which 
were treated at Clark Air Base in August and September 1946, 
by Dr. A. A. S. from 1949 to 1954, and at the VMMC in Quezon 
City in April 1980.

VVMC records show that chest X-ray films taken in March 1996 
revealed slight cardiomegaly and calcified aortic arch.  A 
July 1996 record noted that the veteran was seen for multiple 
joint pain and recurrent chest pain.  The assessments 
included arteriosclerotic heart disease, cardiomegaly, and 
osteoarthritis.  A July 1996 electrocardiographic (ECG) 
report indicated that the veteran had an abnormal ECG and 
left ventricular hypertrophy.

An August 1996 VA examination and echocardiogram indicate 
that the veteran complained of chest pains with shortness of 
breath, for the past four years.  Chest X-ray films revealed 
essentially clear lung fields, and an impression of 
atheromatous aorta, and prominent large vessels, was made.  
The diagnosis was arteriosclerotic heart disease, aortic 
sclerosis, not in failure, CFC II-B.  The examiner noted that 
the present cardiac findings were degenerative, and could not 
have been present when the veteran was 21 years old.

On an August 1996 VA examination of the bones, specific 
evaluation indicated: no swelling, a deformity of the finger 
joints especially of the thumb, with no angulation, no false 
motion, and no shortening.  The diagnosis was degenerative 
osteoarthritis of the hands, ankles, knee, and spine.  The 
examiner's opinion was that mild-moderate degenerative 
arthritis was manifest by pain, tenderness, and limitation of 
motion.  The medical probability that the onset was during 
service was noted to be minimal, because he was around 20 
years old at the time.  It was also reported that there was 
no history of a fracture during the time of service when he 
was 20 and 21 years old, and therefore there was no post-
traumatic arthritis.  The examiner noted that the signs and 
symptoms the veteran was experiencing might be secondary to a 
progressive degenerative process (wear and tear).  X-rays 
showed degenerative arthritis of all joints of the hand and 
wrist bilaterally; osteoarthritis of the pelvic joints, 
"RMFB" (possibly denoting a retained metallic foreign 
body), left lower posterolateral trunk; a wedge fracture at 
T12; degenerative discospondylosis and osteoarthritis of the 
lumbosacral spine; arteriosclerosis; minimal osteoarthritis 
of both knees probably of mixed degenerative and post-
traumatic etiology; and changes in the right lower leg bones 
suggestive of Paget's disease.

A September 1996 Field Examination Report revealed that Dr. 
A. A. S. had died of pulmonary disease at the age of 80 
sometime in September 1993.  It was reported that Dr. A. A. 
S. was a general practitioner who used to issue medical 
certifications based on the information provided by the 
requesters and not on actual treatment records as keeping and 
maintaining corresponding records of treatment of his 
patients were not his usual practice.  The examination report 
noted that if there were any records, they were already 
disposed of many years prior to his death.  It was noted that 
interviewees (the next of kin to the doctor) testified that 
numerous veterans and claimants had obtained medical 
certifications from or had asked Dr. A. A. S. to sign ready-
made medical certifications even during the last five years 
prior to his death when he was already evidently suffering 
from the effects of senility.  The doctor reportedly had 
stopped practicing his medical profession around 1986 or 
1987, when his senility became evident and when no one would 
anymore dare trust in his medical know-how.  The interviewees 
claimed that they were the ones who took possession of 
whatever things Dr. A. A. S. left when he died.  Among the 
things left by Dr. A. A. S. were old books containing 
specimens of his signature, which the interviewees lent to 
the field examiner.  No medical records were left behind.

The Assistant Adjudication Officer submitted a memorandum to 
the file concerning the credibility of evidence offered by 
Dr. A. A. S., indicating that this doctor had been a frequent 
contributor of medical certifications of treatment pertaining 
to various disabilities related to veteran's claims for VA 
benefits.  It was reported that typically, the certifications 
summarize the purported treatment given many years before but 
are unsupported by contemporaneous records of actual 
treatment.  Based upon the above evidence, it was concluded 
that clinical records were no longer obtainable from the 
estate of Dr. A. A. S. and to make further request for such 
records would serve no useful purpose.  It was observed that 
medical certifications issued by Dr. A. A. S. were, at best, 
based on his memory of treatment and, at worst, based merely 
on the history provided by the requester.

Private medical records dated in September 2001 reflect that 
the veteran had been noted by his relatives to have 
difficulty breathing and an inability to be awoken.  Records 
show an impression of cerebrovascular accident and 
hemorrhage. 

III.  Pertinent Law and Regulations

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and a brain 
hemorrhage or cardiovascular-renal disease becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  If a veteran was held in captivity 
as a prisoner of war (POW), heart disease, heart attack, and 
stroke shall be found service-connected if manifest to a 
degree of 10 percent or more at any time after discharge or 
release from active military service.  38 C.F.R. §§ 
3.307(a)(5), 3.309(c)(1) (2005). 

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

IV.  Analysis

The appellant maintains that the decedent was discharged from 
service and that the conditions related to his death, 
respiratory arrest due to cerebral hemorrhage from which he 
died in September 2001, are related to his military service.  

The evidence of record reveals that when examined in February 
1949, prior to separation from service, the veteran's chest, 
heart and lungs were normal.  

A medical statement from Dr. A. A. S., M.D., was offered in 
December 1991, indicating that the veteran was treated at his 
clinic between 1949 and 1954 for heart disease and arthritis 
of the upper and lower extremities and opining that these 
conditions were largely attributable to service.  However, 
that evidence is of virtually no probative value, as further 
investigation into that evidence revealed that it lacks 
credibility.  A search for any supporting medical evidence 
was made, but there are no available contemporaneous test 
results or other clinical records to support the 
aforementioned diagnoses.  Moreover, a field evaluation 
conducted in 1995 indicated that Dr. A. A. S. had died in 
mid-1991; however, upon a subsequent field evaluation 
conducted in 1996, it was reported that he died in September 
1993; that matter remains unresolved.  

Most significantly, the 1995 and 1996 field examinations 
together established that the medical opinions furnished by 
Dr. A. A. S. later in his life were, at best, based upon only 
his memory of treatment and, at worst, based merely upon a 
history or ready-made certifications presented to him by the 
requester.  The Board is not bound to accept a medical 
opinion when it is based exclusively upon the recitation of 
history by a claimant.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  The evidence further reveals that the doctor 
discontinued his practice in 1986 or 1987 and suffered from 
senility during (approximately) the 5 years prior to this 
death.  Based on the totality of the evidence and 
circumstances surrounding the 1991 medical certificate of 
Dr. A. A. S., the Board cannot conclude that either the 
doctor's reported recollection of treating the veteran from 
1949 to 1954 for arthritis and heart disease, made nearly 50 
years after the alleged treatment, or his signature on a 
ready-made certification, constitutes credible and probative 
evidence.  

Further, the first clinical evidence of any cardio-pulmonary 
disorder is recorded in a April 1980 medical record which 
documents a diagnosis of arteriosclerotic heart disease 
(congestive heart block - resolved), more than 30 years after 
the veteran's discharge from service.  Chest X-ray films 
taken prior to that time, in December 1974 revealed 
essentially negative cardiopulmonary findings.  It is clear 
that the veteran thereafter, during the 1990's and until his 
death in 2001, suffered from conditions including: 
hypertension, coronary insufficiency, arteriosclerotic heart 
disease, and aortic sclerosis.  

Upon careful review of this case, the Board finds no medical 
evidence has been submitted to relate the veteran's death to 
service.  The appellant has contended in this appeal, without 
support in the medical record, that his death was somehow 
related to his brief period of active service.  She also 
seems to have maintained that the veteran died from a 
presumptively service connected disease under 38 C.F.R. 
§ 3.309.  However, the record fails to include any clinical 
evidence etiologically linking the veteran's respiratory 
arrest due to a CVA hemorrhage to his period of military 
service.

The Board notes that the veteran was not service-connected 
for any disorder, including any presumptive disorder, at the 
time of his death.  He died from cardio-respiratory arrest 
due to a CVA.  There is no medical record that cardio-
respiratory arrest due to a CVA was diagnosed at any time in 
service or within the first post-service year, or even for 
decades thereafter.  In this regard, the Board must point out 
that the service medical records reflect that the veteran had 
no chest, heart, or lung abnormalities upon separation from 
service in 1949.  Moreover, there is no evidence that the 
veteran was a POW, so the presumption law with reference to 
former POWs has no application here.  

The appellant maintains that the decedent had symptoms in 
service which led to the CVA that caused the cardio-pulmonary 
arrest that led to his death.  We recognize the appellant's 
sincere belief that the veteran's death was related in some 
way to his experience in service.  Nevertheless, in this 
case, the appellant has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding the causal relationship between the 
veteran's death and his active military service.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), cert denied, 119 S.Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to 
cause the veteran's death.  Accordingly, the Board finds that 
the preponderance of the objective and competent medical 
evidence is against the claim for service connection cause of 
death.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

ORDER

Service connection for the cause of the veteran's death is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


